The undersigned have reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner Glenn.  The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Opinion and Award.
* * * * * * * * * * * * * * * *
The Full Commission finds as fact and concludes as matters of law the following, which were entered into by the parties as:
STIPULATION
A Pre-trial Agreement entered into by the parties is hereby incorporated by reference.
* * * * * * * * * * * * * * * *
The Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
FINDINGS OF FACT
1. Defendant has paid all of the medical bills incurred by plaintiff as a result of the admitted accidental injury.
2. Plaintiff is a truck driver by profession and at the time of this accident he was working in that capacity for defendant.
3. Plaintiff's only injury was a cut to his face which had healed at the time the hearing before the Deputy Commissioner.
4. Plaintiff now has a scar on his face which is located on his cheek bone under his left eye.
5. The scar is not discolored and is located approximately one and one-half inches below his eye.  In addition, it is approximately three quarters of an inch in length and less than an eighth of an inch across and slightly raised.
6. The scar sometimes stings and plaintiff has to be careful while shaving, otherwise it gives him no problems.
* * * * * * * * * * * * * * * *
Based upon the findings of fact, the Full Commission concludes as follows:
CONCLUSIONS OF LAW
1. As a result of the admitted accidental injury, plaintiff sustained a cut to his face; however, the scar resulting from the cut is not serious and does not mar nor adversely affect plaintiff's appearance, nor does it cause plaintiff any pain or discomfort.
2. As a result of the injury by accident, plaintiff has sustained medical expenses and is entitled to medical compensation; however, all medical expenses incurred by plaintiff have been paid for by defendant and there is not a risk of the necessity of future medical compensation and for that reason, plaintiff is not entitled to future or continuing medical compensation.
* * * * * * * * * * * * *
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
ORDER
1. Plaintiff's claim for benefits for serious facial disfigurement must be and the same is hereby DENIED.
2. Each side shall pay its own costs.
                                  S/ ___________________________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ __________________ THOMAS J. BOLCH COMMISSIONER
DISSENTING:
S/ ____________________ COY M. VANCE COMMISSIONER